COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 IN RE: READYONE INDUSTRIES, INC.,                              No. 08-13-00015-CV
                                                '
                             Relator.                     AN ORIGINAL PROCEEDING
                                                '
                                                                 IN MANDAMUS
                                                '

                                                '

                                                '

                                           ORDER

       The Court has this day considered the Relator’s petition for writ of mandamus and

is of the opinion that the case should be set for submission without oral argument.

       It is ORDERED that Relator’s petition for writ of mandamus is set for submission without

oral argument for Thursday, April 25, 2013.

       IT IS SO ORDERED this 1st day of April, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.